     Case 1:16-cv-01115-DJS Document 89-12 Filed 10/18/18 Page 1 of 2


                            Ronald Enfield - July 26, 2018

                                                                                 73

 1           answer.

 2    A.     I asked him questions, he answered the questions,

 3           and we memorized [sic] in the statement.
 4    Q.     Okay.     Was his statement audio taped?

 5    A.     No.

 6    Q.     Was it videotaped?
 7    A.     No.

 8    Q.     And Mr. Gross testified as to who was present

 9           when this statement was given, but I'm going to

10           ask you if you remember who was with you that
11           day?

12    A.     It started off with Trevor Hannigan there, Phil

13           Gross, Joshua Gradinger, one of the assistant
14           attorney generals, and I believe Jen Silver, one

15           of the assistant attorney generals.
16                  MS. KERWIN:      Jen Silver?
17    A.     Jen Sommers, I'm sorry.           I know her, too.         But it

18           was probably within minutes of me talking that

19           Trevor, Josh, and Jen got up and left so it was
20           just Phil and I in the room.

21    Q.     Okay.     So was there ever a period of time at

22           Mr. Hannigan's office while this statement was
23           being given that there were any other members of

24           the attorney general's office present?

                     AMF Reporting Services, Inc. - 518-982-1341
                             www.amfreporting.com
     Case 1:16-cv-01115-DJS Document 89-12 Filed 10/18/18 Page 2 of 2


                            Ronald Enfield - July 26, 2018

                                                                        74

 1    A.     No.

 2    Q.     If Mr. Gross testified that there were other

 3           folks from the AG office present when he gave you
 4           this statement, would that be an inaccurate

 5           recollection on his part?

 6    A.     Yes.
 7    Q.     Was there ever a period of time -- I'm sorry, did

 8           you say Jen Sommers?

 9    A.     Jen Sommers, yeah.

10    Q.     She was present for some period of this?
11    A.     Yeah, like I said, like two minutes into it and

12           they both -- all three of the attorneys left the

13           room.
14    Q.     Deputy Karam -- Deputy Chief Karam, was he there?

15    A.     No.
16    Q.     Paul Clyne there?
17    A.     No.

18    Q.     Mitchell Paurowski there?

19    A.     Nope.
20    Q.     Who was the other person that you said?

21    A.     Trevor Hannigan.

22    Q.     And?
23    A.     Joshua Gradinger.

24    Q.     And he is who?

                     AMF Reporting Services, Inc. - 518-982-1341
                             www.amfreporting.com
